718 S.W.2d 945 (1986)
290 Ark. 312
Kenny HALFACRE, Appellant,
v.
STATE of Arkansas, Appellee.
Supreme Court of Arkansas.
November 10, 1986.
PER CURIAM.
In March 1986, the Court of Appeals affirmed Kenny Halfacre's convictions for burglary and theft of property. Halfacre v. State, CACR 85-171 (March 12, 1986) [Available on WESTLAW, AR-CS database]. In May, we denied Halfacre's postconviction petition to proceed under Rule 37. Halfacre v. State, CR 85-165 (May 5, 1986). [Available on WESTLAW, AR-CS database]. On October 21, 1986, more than seven months after the Court of Appeals affirmed the convictions, Halfacre filed the instant motion in which he asks this court to grant a belated petition for review of the Court of Appeal's decision. Petitioner Halfacre does not contend that he did not know that the case had been affirmed in time to file a timely petition for review. We find no basis to grant a belated review.
Over his objection, petitioner's wife was permitted to testify against him at trial. The Court of Appeals held that the testimony was admissible under the Uniform Rules of Evidence, Rule 504. Petitioner now contends that our recent decision in Ricarte v. State, 290 Ark. 100, 717 S.W.2d 488 (1986), in which we held that the Uniform Rules of Evidence were not validly *946 adopted by the legislature in 1976, would compel reversal on that point.[*]
Petitioner has misunderstood the extent of the holding in Ricarte. It does not provide a remedy unless the issue of the validity of the uniform rules was raised in the trial court. This was not done at petitioner's trial. There, the issue was limited to whether the wife's testimony was a confidential communication within the meaning of Rule 504. An appellant cannot change the grounds for an objection in a petition for rehearing or review. See Vasquez v. State, 287 Ark. 473-A, 702 S.W.2d 411 (1986). More importantly, a petition for review must be filed within seventeen days of the date of the Court of Appeals' decision. Rules of Supreme Court, Rule 29(6). There is no provision in our rules for a belated petition for review.
Petition denied.
NOTES
[*]  The Uniform Rules of Evidence were adopted by this court effective on the date of the Ricarte decision.